     Case 3:16-cv-00663-MMD-CLB Document 75 Filed 07/20/20 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JORGE MIRANDA-RIVAS,                              Case No. 3:16-cv-00663-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8

9     HAROLD WICKHAM, et al.,

10                             Respondents.

11

12          Respondents have filed an unopposed motion for enlargement of time (fourth

13   request) (ECF No. 74). The Court finds good cause to grant Respondents' motion.

14          It is therefore ordered that Respondents' unopposed motion for enlargement of time

15   (fourth request) (ECF No. 74) is granted. Respondents will have up to and including

16   August 14, 2020, to file a reply to Petitioner's opposition to the motion to dismiss (ECF No.

17   66).

18          DATED THIS 20th day of July 2020.

19

20
                                                 MIRANDA M. DU
21                                               CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
